DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The amendment has overcome the rejection. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7, 8, 10, 12-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Georgi (US 7941634 B2, cited on IDS 2/21/2020), in view of Arvo .
Regarding Claim 2, Georgi discloses a device comprising: 
a stencil processor comprising a two-dimensional array of processing elements (Fig. 1A. Col 3 Line 40, “This may be implemented as a two-dimensional array or grid of PEs, as shown in FIG. 1”) and a two-dimensional register array (Fig. 1B. Col 3 Line 42, “In this embodiment of the invention, each PE has nine special registers X.sub.0, . . . , X.sub.8, each of which holding a reference pixel value.”), wherein the stencil processor is configured to use the two-dimensional array of processing elements to perform a function (Col 7 Line 13, “In practical implementations, the processing can be performed in the same cycle as the shifting.”) using a two-dimensional region of data that is larger than the area of the two-dimensional register array (Col 7 Line 1, “FIG. 5 shows on top the PE array PE.sub.00, . . . , PE.sub.77 from FIG. 1, in a second layer the communication registers of the PEs PE.sub.00X.sub.0-X.sub.8, . . . , PE.sub.77X.sub.0-X.sub.8 and in a third layer a part of the input data field, corresponding to the bottom right corner of FIG. 2.”), 
a sheet generator configured to load multiple different sheets overlapping respective support regions of the two-dimensional region of data into the stencil processor, the loading including: loading a first sheet overlapping a first support region into the two-dimensional register array, and loading a second support region into the two-dimensional register array (Col 2 Line 46, “In one embodiment of the invention the input data are arranged in adjacent data blocks, and the plurality of .
Georgi does not disclose wherein the stencil processor further comprises local memory that is larger than a size of the two-dimensional register array; and loading a second sheet overlapping a second sheet overlapping a second support region into the local memory.
However, in the same field of endeavor, Arvo discloses wherein the stencil processor further comprises local memory ([0060] “In the example shown in FIG. 4, GPU 60 includes a memory 72”) that is larger than a size of the two-dimensional register array ([0064] “SPs 76 also include one or more memories, caches, or registers, such as SP memories 78.” [0065] “For example, SP memories 78 may be relatively smaller than global GPU memory 72”); and loading a second sheet overlapping a second support region into the local memory ([0063] “GPU memory 72 may be configured as a global memory for GPU 60. For example, GPU memory 72 may be configured to store instructions and information within GPU 60 during operation (e.g., image data and instructions for processing by GPU 60).”).
Ahmad discloses loading multiple different sheets overlapping respective support regions of the two-dimensional region of data, each sheet being a region of data that fits within the two-dimensional register array ([0218] “1. Using the reference frame, a set of pixels corresponding to the chosen window size is loaded in the ME Array. The beginning point is the upper left corner of the frame.” [0219] “2. At the same time when a set of pixels corresponding to the window is loaded, a "ghost column" to the right of the window is also loaded.”).

Regarding Claim 3, Georgi-Arvo-Ahmad discloses the device of claim 2, wherein performing the function comprises loading, by the stencil processor, the second sheet from the local memory into the two-dimensional register array (Arvo [0066] “SP memories 78 may exchange data with GPU memory 72 when GPU 60 is operating. For example, GPU 60 sends data associated with one or more workgroups from GPU memory 72 to SP memories 78.”).
Regarding Claim 4, Georgi-Arvo-Ahmad discloses the device of claim 3, wherein performing the function comprises moving, by the stencil processor, the first sheet from the two-dimensional register array into the local memory (Arvo [0066] “Upon executing the data, SPs 76 return the results to GPU memory 72.”).
Regarding Claim 7, Georgi-Arvo-Ahmad discloses the device of claim 2, wherein the two-dimensional region of data includes four support regions, and wherein the sheet generator is configured to load a third sheet overlapping a third support region and a fourth sheet overlapping a fourth support region into the local memory (Georgi, Col 3 Line 66, “The main search area of the reference image consists in this example of four 8.times.8 blocks.”).
Claim 8, Georgi-Arvo-Ahmad discloses the device of claim 7, wherein the second support region, the third support region, and the fourth support region are smaller than the two-dimensional register array (Georgi, Figs. 2-3, Col 3 Line 66, “The main search area of the reference image consists in this example of four 8.times.8 blocks.”).
Regarding Claim 10, Georgi-Arvo-Ahmad discloses the device of claim 2, wherein the two-dimensional register array is configured to shift data in two directions (Georgi, Col 2 Line 19, “In one embodiment of the invention the shift-register mode comprises two or more sub-modes, wherein the sub-modes allow shifting into each direction of each dimension of said array.”).
Regarding Claim 12, it recites similar limitations of claim 2 but in a method form. The rationale of claim 2 rejection is applied to reject this claim.
Regarding Claim 13, it recites similar limitations of claim 3 but in a method form. The rationale of claim 3 rejection is applied to reject this claim.
Regarding Claim 14, it recites similar limitations of claim 4 but in a method form. The rationale of claim 4 rejection is applied to reject this claim.
Regarding Claim 17, it recites similar limitations of claim 7 but in a method form. The rationale of claim 7 rejection is applied to reject this claim.
Regarding Claim 20, it recites similar limitations of claim 10 but in a method form. The rationale of claim 10 rejection is applied to reject this claim.

s 9, 11, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Georgi (US 7941634 B2), in view of Arvo (US 20120320070 A1) and Ahmad (US 20100321579 A1), further in view of Arnold (US 9589176 B1, cited on IDS 2/21/2020).
Regarding Claim 9, Georgi-Arvo-Ahmad discloses the device of claim 2. In the same field of endeavor, Arnold discloses wherein performing the function comprises computing, from data in the first support region and the second support region, output values only for locations within the first support region (Fig. 4. Col 5 Line 51, “As is known, in order to create an integral image, each pixel is assigned a value that is equivalent to the sum of all the pixels to the upper left of the location of the pixel.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the device of Georgi-Arvo with the feature of computing an integral image (so that the value of a current region is computed based on the values of the current region and any region to the upper left of the current region). Generating an integral image is a well-known image processing technique. 
Regarding Claim 11, Georgi-Arvo-Ahmad discloses the device of claim 2. In the same field of endeavor, Arnold discloses wherein the sheet generator is configured to read the first support region and the second support region from a line buffer of the device (Col 17 Line 10, “Referring to FIG. 10A, it can be seen that the line buffers still contain a full template height of 32 image rows, but they are read out only 16 rows at a time.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the device of Georgi-Arvo with the feature of 
Regarding Claim 19, it recites similar limitations of claim 9 but in a method form. The rationale of claim 9 rejection is applied to reject this claim.
Regarding Claim 21, it recites similar limitations of claim 11 but in a method form. The rationale of claim 11 rejection is applied to reject this claim.

Allowable Subject Matter
Claim 22 is allowed.
Claims 5, 6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG WU/Primary Examiner, Art Unit 2613